Case 1:21-cv-21090-UU Document 1 Entered on FLSD Docket 03/22/2021 Page 1 of 9




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

                                            CASE NO.:

    JOSE M. ROJAS,
    and other similarly situated individuals,

           Plaintiff (s),
    v.

    MIAMI POOL TECH, INC.
    and CARLOS HERNANDEZ, individually

           Defendants.

    _________________________________/

                                        COMPLAINT
                            (OPT-IN PURSUANT TO 29 U.S.C § 216(b))

            COMES NOW the Plaintiff JOSE M. ROJAS and other similarly situated

    individuals, by and through the undersigned counsel, and sues Defendants MIAMI POOL

    TECH, INC., and CARLOS HERNANDEZ, individually and alleges:

         1. This is an action to recover money damages for unpaid half-time overtime wages

            and retaliation under the United States laws. This Court has jurisdiction pursuant to

            the Fair Labor Standards Act, 29 U.S.C. § 201-219 (Section 216 for jurisdictional

            placement) (“the Act”).

         2. Plaintiff JOSE M. ROJAS is a resident of Monroe County, Florida, within this

            Honorable Court jurisdiction and is otherwise sui juris. Plaintiff is a covered

            employee for purposes of the Act.

         3. Defendant SUNDERMAN POOLS, INC. d/b/a MIAMI POOL TECH (hereinafter

            MIAMI POOL TECH, or Defendant) is a Florida Profit Corporation having a place



                                            Page 1 of 9
Case 1:21-cv-21090-UU Document 1 Entered on FLSD Docket 03/22/2021 Page 2 of 9




         of business in Monroe County, Florida. Defendant was and is engaged in interstate

         commerce.

      4. The individual Defendant CARLOS HERNANDEZ was and is now the

         owner/partner and operator of MIAMI POOL TECH. This individual Defendant

         was the employer of Plaintiff and others similarly situated within the meaning of

         Section 3(d) of the “Fair Labor Standards Act” [29 U.S.C. § 203(d)].

      5. All the actions raised in this complaint took place in Dade County, Florida, within

         the jurisdiction of this Court.

                                 GENERAL ALLEGATIONS

      6. This cause of action is brought by Plaintiff JOSE M. ROJAS as a collective action

         to recover from Defendants regular wages, overtime compensation, liquidated

         damages, retaliatory damages, reasonable attorney’s fees, and costs under the

         provisions of Fair Labor Standards Act, as amended, 29 U.S.C. § 201 et seq (the

         “FLA or the “ACT”) on behalf of Plaintiff, and all other current and former

         employees similarly situated to Plaintiff (“the asserted class”) who worked in

         excess of forty (40) hours during one or more weeks on or after September 2016

         (the “material time”) without being compensated overtime wages pursuant to the

         FLSA.

      7. Defendant MIAMI POOL TECH is a company specialized in commercial and

         residential pool remodeling, maintenance, and related services. Defendants

         maintain a place of business at 8493 NW 54 Street, Doral FL 33166.

         DefendnatSM Builders is a state




                                           Page 2 of 9
Case 1:21-cv-21090-UU Document 1 Entered on FLSD Docket 03/22/2021 Page 3 of 9




      8. Defendants MIAMI POOL TECH and CARLOS HERNANDEZ employed

         Plaintiff JOSE M. ROJAS as a pool technician employee, from January 2008,

         through March 31, 2018, or more than 12 years. However, for FLSA purposes, the

         relevant employment period is 110 weeks.

      9. During the relevant time of employment, Plaintiff was a non-exempted, full-time,

         hourly pool technician. During the relevant employment period, Plaintiff was paid

         approximately $1000.00 weekly.

      10. While employed by Defendants, Plaintiff had a regular schedule. Plaintiff worked

         six days per week. He worked from Mondays to Saturdays from 6:30 AM to 5:00

         PM (10.5 hours daily) for a total of 63 hours weekly.

      11. Plaintiff worked more than 40 hours every week, and he was paid for all his working

         hours, but at his regular rate, Plaintiff was not paid for overtime hours.

      12. Plaintiff did not clock-in and out, but the owner of the business CARLOS

         HERNANDEZ was able to keep track of the hours worked by Plaintiff and other

         similarly situated individuals.

      13. Therefore, Defendant willfully failed to pay Plaintiff overtime hours at the rate of

         time and one-half his regular rate for every hour that he worked in excess of forty

         (40), in violation of Section 7 (a) of the Fair Labor Standards Act of 1938 (29 U.S.C.

         207(a)(1).

      14. Plaintiff was paid weekly with checks and paystubs that did not provide information

         about the number of days and hours worked.




                                           Page 3 of 9
Case 1:21-cv-21090-UU Document 1 Entered on FLSD Docket 03/22/2021 Page 4 of 9




      15. Plaintiff was not in agreement with the lack of payment for overtime hours, and he

         complained to the Defendants several times, but Defendants always refused to pay

         for overtime hours.

      16. On or about March 31, 2018, Plaintiff stopped working for Defendants.

      17. Plaintiff is not in possession of time and payment records, but he will provide a

         preliminary good faith estimate of his unpaid overtime hours. Plaintiff will adjust

         his calculations after proper discovery.

      18. Plaintiff JOSE M. ROJAS seeks to recover payment for half-time overtime hours,

         liquidated damages, and any other relief as allowable by law.

      19. The additional persons who may become Plaintiffs in this action are/were non-

         exempt hourly employees who worked more than forty (40) hours during one or

         more workweeks during the relevant period but who did not receive minimum

         wages and overtime pay at one and one-half times their regular rate for hours

         worked over forty (40) hours.

                                COUNT I:
     WAGE AND HOUR FEDERAL STATUTORY VIOLATION of 29 U.S.C. § 207
      (a)(1); FAILURE TO PAY OVERTIME; AGAINST ALL DEFENDANTS

      20. Plaintiff JOSE M. ROJAS re-adopts every factual allegation stated in paragraphs

         1-19 above as if set out in full herein.

      21. This action is brought by Plaintiff JOSE M. ROJAS, and those similarly situated,

         to recover from his employer unpaid overtime compensation, as well as an

         additional amount as liquidated damages, costs, and reasonable attorney’s fees

         under the provisions of 29 U.S.C. § 201 et seq., and specifically under the

         provisions of 29 U.S.C. § 207. 29 U.S.C. § 207 (a)(1) states, “No employer shall



                                           Page 4 of 9
Case 1:21-cv-21090-UU Document 1 Entered on FLSD Docket 03/22/2021 Page 5 of 9




         employ any of his employees… for a workweek longer than 40 hours unless such

         employee receives compensation for his employment in excess of the hours above

         specified at a rate not less than one and a half times the regular rate at which he is

         employed.”

      22. The employer MIAMI POOL TECH was engaged in interstate commerce as

         defined in §§ 3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and 203(s)(1)(A). The

         Defendant is a construction company. Defendant has more than two employees

         directly and recurrently engaged in interstate commerce. Upon information and

         belief, the annual gross revenue of the Employer/Defendant was always in excess

         of $500,000 per annum. Therefore, there is enterprise coverage.

      23. Plaintiff was employed by an enterprise engaged in interstate commerce. Plaintiff

         and other employees similarly situated regularly and recurrently participated in

         interstate commerce by working in facilities providing services in interstate

         commerce. In addition, Plaintiff handled and worked on goods and materials that

         were moved across State lines at any time during the business. Therefore, there is

         individual coverage.

      24. Defendants MIAMI POOL TECH and CARLOS HERNANDEZ employed

         Plaintiff JOSE M. ROJAS as a pool technician employee, from January 2008,

         through March 31, 2018, or more than 12 years. However, for FLSA purposes, the

         relevant employment period is 110 weeks.

      25. During the relevant time of employment, Plaintiff was a non-exempted, full-time,

         hourly pool technician. During the relevant employment period, Plaintiff was paid

         approximately $1000.00 weekly.



                                          Page 5 of 9
Case 1:21-cv-21090-UU Document 1 Entered on FLSD Docket 03/22/2021 Page 6 of 9




      26. While employed by Defendants Plaintiff had a regular schedule. Plaintiff worked

         six days per week. a total of 63 hours weekly.

      27. Plaintiff worked more than 40 hours every week, and he was paid for all his working

         hours, but at his regular rate, Plaintiff was not paid for overtime hours.

      28. Plaintiff did not clock-in and out, but the owner of the business CARLOS

         HERNANDEZ was able to keep track of the hours worked by Plaintiff and other

         similarly situated individuals.

      29. Therefore, Defendant willfully failed to pay Plaintiff overtime hours at the rate of

         time and one-half his regular rate for every hour that he worked over forty (40), in

         violation of Section 7 (a) of the Fair Labor Standards Act of 1938 (29 U.S.C.

         207(a)(1).

      30. Plaintiff was paid weekly with checks and paystubs that did not provide information

         about the number of days and hours worked.

      31. The records, if any, concerning the number of hours worked by Plaintiff and all

         other employees and the compensation paid to such employees should be in the

         possession and custody of Defendants. However, upon information and belief,

         Defendants did not maintain accurate and complete time records of hours worked

         by Plaintiff and other employees in the asserted class.

      32. Defendants violated the record-keeping requirements of FLSA, 29 CFR Part 516.

      33. Defendants never posted any notice, as required by the Fair Labor Standards Act

         and Federal Law, to inform employees of their federal rights to overtime and

         minimum wage payments. Defendants violated the Posting requirements of 29

         U.S.C. § 516.4.



                                           Page 6 of 9
Case 1:21-cv-21090-UU Document 1 Entered on FLSD Docket 03/22/2021 Page 7 of 9




      34. Before the completion of discovery and the best of Plaintiff’s knowledge, at the

         time of the filing of this complaint, Plaintiff’s good faith estimate of unpaid

         overtime wages are as follows:

         *Plaintiff is not in possession of time and payment records, and he is providing this
         preliminary good faith estimate of the unpaid overtime. Plaintiff will amend his
         calculations after proper discovery.

             a. Total amount of alleged unpaid O/T wages:

                 Twenty Thousand Eighty-Eight Dollars and 20/100 ($20,088.20)

             b. Calculation of such wages:

                 Total time of employment: more than 12 years
                 Total relevant number of weeks: 110 weeks
                 Total hours worked: 63 hours weekly
                 Total Overtime hours: 23 hours
                 Paid: $1000.00 weekly: 63 hours =$15.88:2= $7.94
                 Half-time: $7.94

                 Half-time O/T rate: $7.94 x 23 O/T hours= $182.62 weekly
                 $182.62 weekly x 110 weeks=$20,088.20

             c. Nature of wages (e.g., overtime or straight time):

                 This amount represents unpaid half-time overtime wages.

      35. At all times material hereto, the Employers/Defendants failed to comply with Title

         29 U.S.C. §§ 201-219 and 29 C.F.R. § 516.2 and § 516.4 et seq. in that Plaintiff

         and those similarly-situated performed services and worked more than the

         maximum hours provided by the Act. Still, the Defendants made no provision to

         properly pay him at the rate of time and one half for all hours worked in excess of

         forty hours (40) per workweek as provided in said Act.




                                          Page 7 of 9
Case 1:21-cv-21090-UU Document 1 Entered on FLSD Docket 03/22/2021 Page 8 of 9




       36. Defendants knew and showed reckless disregard of the provisions of the Act

           concerning the payment of overtime wages as required by the Fair Labor Standards

           Act. Plaintiff and those similarly situated are entitled to recover double damages.

       37. At times mentioned, individual Defendant CARLOS HERNANDEZ was, and is

           now, the owner/director and manager of Defendant Corporation MIAMI POOL

           TECH. The Individual Defendant CARLOS HERNANDEZ was the employer of

           Plaintiff and others similarly situated within the meaning of Section 3(d) of the

           “Fair Labor Standards Act” [29 U.S.C. § 203(d)]. In that, this individual Defendant

           acted directly in MIAMI POOL TECH's interest concerning its employees,

           including Plaintiff and others similarly situated. Individual Defendant CARLOS

           HERNANDEZ had absolute operational control of MIAMI POOL TECH, and he

           is jointly and severally liable for Plaintiff’s damages.

       38. Defendants MIAMI POOL TECH and CARLOS HERNANDEZ willfully and

           intentionally refused to pay Plaintiff JOSE M. ROJAS overtime wages as required

           by the United States law and remain owing Plaintiff these overtime wages since the

           commencement of Plaintiff’s employment with Defendants as set forth above.

       39. Plaintiff seeks to recover for unpaid half-time overtime wages, liquidated damages,

           and any other relief as allowed by law.

       40. The Plaintiff has retained the law offices of the undersigned attorney to represent

           him in this action and is obligated to pay a reasonable attorney’s fee.

                                       PRAYER FOR RELIEF

    WHEREFORE, Plaintiff JOSE M. ROJAS and those similarly situated respectfully request

    that this Honorable Court:



                                            Page 8 of 9
Case 1:21-cv-21090-UU Document 1 Entered on FLSD Docket 03/22/2021 Page 9 of 9




        A. Enter judgment for Plaintiff JOSE M. ROJAS and other similarly situated and

            against the Defendants MIAMI POOL TECH and CARLOS HERNANDEZ, based

            on Defendants’ willful violations of the Fair Labor Standards Act, 29 U.S.C. § 201

            et seq. and other Federal Regulations; and

        B. Award Plaintiff actual damages in the amount shown to be due for unpaid wages

            and overtime compensation for hours worked in excess of forty weekly, with

            interest; and

        C. Award Plaintiff JOSE M. ROJAS an equal amount in double damages/liquidated

            damages; and

        D. Award Plaintiff JOSE M. ROJAS reasonable attorneys' fees and costs of suit; and

        E. Grant such other and further relief as this Court deems equitable and just and/or

            available pursuant to Federal Law.

                                          JURY DEMAND

    Plaintiff JOSE M. ROJAS and those similarly situated demand trial by a jury of all issues

    triable as of right by a jury.

   DATED: March 22, 2021

                                                    Respectfully Submitted,


                                                    By: _/s/ Zandro E. Palma____
                                                    ZANDRO E. PALMA, P.A.
                                                    Florida Bar No.: 0024031
                                                    9100 S. Dadeland Blvd.
                                                    Suite 1500
                                                    Miami, FL 33156
                                                    Telephone: (305) 446-1500
                                                    Facsimile: (305) 446-1502
                                                    zep@thepalmalawgroup.com
                                                    Attorney for Plaintiff



                                           Page 9 of 9
